Citation Nr: 1128053	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a compression fracture at L2 from October 7, 1997, to April 7, 2003, and in excess of 20 percent from that date forward.  

2.  Entitlement to an initial rating in excess of 10 percent for a torn medial meniscus of the right knee with iliotibial band syndrome and limitation of motion.  

3.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent for hypesthesia of the right lower extremity (RLE) with radiculopathy.  

5.  Entitlement to an initial rating in excess of 10 percent for hypesthesia of the left lower extremity (LLE) with radiculopathy.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In October 2009, the claims were remanded for additional evidentiary development.  The development requested has been completed, and the case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  For the period from October 7, 1997, to April 7, 2003, the Veteran's compression fracture at L2 was manifested by back aches but with good range of motion.  For the period in question, the evidence preponderates against a finding that the service-connected lumbar spine disorder was manifested by symptomatology of more than slight severity or more than slight functional impairment due to pain; nor was there evidence of ankylosis of the thoracolumbar spine.  

2.  Upon VA examination on April 7, 2003, there was limitation of forward flexion of the thoracolumbar spine to 60 degrees.  In March 2010, forward flexion was to 70 degrees with pain.  These findings represent moderate limitation of motion for the period in question.  From April 7, 2003, the evidence preponderates against a finding that the service-connected lumbar spine disorder is manifested by symptomatology of more than moderate severity or more than moderate functional impairment due to pain; nor is there evidence of ankylosis of the thoracolumbar spine.  

3.  From the date of entitlement to service connection for a torn medial meniscus of the right knee with iliotibial band syndrome and limitation of motion, the right knee disability has been manifested by leg flexion limitation equivalent to approximately 45 degrees.  

4.  From the date of entitlement to service connection for instability of the right knee, the Veteran has described instability, although the clinical findings essentially reflect no evidence of lateral instability and/or recurrent subluxation.  

5.  From the date of entitlement to service connection for hypesthesia of the RLE, residuals have been productive of a disability picture consistent with no more than mild incomplete paralysis of the sciatic nerve.

6.  From the date of entitlement to service connection for hypesthesia of the LLE, residuals have been productive of a disability picture consistent with no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a compression fracture at L2 from October 7, 1997, to April 7, 2003, and in excess of 20 percent from that date forward, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (prior to September 26, 2003), DC 5293 (prior to September 26, 2003); and DCs 5242 and 5243 (effective September 26, 2003, and currently).  

2.  The criteria for an initial rating in excess of 10 percent for a torn medial meniscus of the right knee with iliotibial band syndrome and limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5260 (2010).  

3.  The criteria for an initial rating in excess of 10 percent for instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2010).  

4.  The criteria for an initial rating in excess of 10 percent for hypesthesia of the RLE are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, Part 4, including 4.124a, DC 8599-8520 (2010).  

5.  The criteria for an initial rating in excess of 10 percent for hypesthesia of the LLE are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, Part 4, including 4.124a, DC 8599-8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claims.

The Veteran's higher initial rating claims are "downstream" elements of the RO's grant of service connection for his lumbar spine disorder, his right knee disorders, and for hypesthesia of the right and left lower extremities upon rating decision in December 2004.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Further, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims' (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. At 490-91.

In this case, proper VCAA notice was not provided to the Veteran prior to the grant of service connection for the conditions on appeal.  However, after service connection was granted, VCAA notice was sent to the Veteran in June 2005.  As this correspondence did not include all necessary information, part of the development requested by the Board in the October 2009 was for additional VCAA notice to be supplied to the Veteran.  This notice was provided in December 2009.  The June 2005 and October 2009 letters, in totality, informed him of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a) (West 2002 7 Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has substantially satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the October VCAA letter mentioned above.  

Increased Ratings - In General

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2009) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the Veteran's STRs and all other evidence of record pertaining to the history of his service- connected, and has found nothing in the historical record that would lead to a conclusion that the current evidence of record is inadequate for rating purposes.

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records (STRs).  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2010).

The Board recognizes that the Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 (2010).  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that section 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other DCs assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

In cases such as this one, in which claims for higher evaluations arise out of the initial grants of service connection for the disabilities at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

1.  Compression Fracture at L2

Service connection for a compression fracture at L2, lumbosacral spine, was established upon rating decision in December 2004.  A 10 percent rating was assigned, effective from October 7, 1997, to April 7, 2003, and on April 7, 2003, a 20 percent rating was assigned.  This was the date of a VA orthopedic examination. The Veteran was evaluated pursuant to criteria found at 38 C.F.R. §  4.71a, DC 5237.  

When service connection was granted in December 2004, it was noted that the STRs were negative for report of back problems.  However, there was report of inservice injuries to the back while parachute jumping as reported by VA psychologists in 1998.  Moreover, VA examination in March 1998 demonstrated paraspinal muscle spasm with tenderness on palpation.  Range of motion (ROM) was to 90 degrees of flexion, with 10 degrees of extension.  The diagnosis was post-traumatic arthritis of the lumbosacral spine, (although it is noted that X-ray at the time showed only compression fracture at L2).  

When orthopedically examined by VA on April 7, 2003, the Veteran reported attacks of severe low back pain about 10 times per year.  These attacks lasted about 3-7 minutes.  There was mild low back pain between the attacks which also radiated down the lower extremities to the ankles.  The pain occurred on bending or lifting.  There was no spasm or tenderness to the lumbar spine.  Flexion was to 60 degrees with pain.  Extension was to 40 degrees and side bending was to 23 degrees without pain.  Straight leg raising was to 90 degrees in sitting and supine positions.  X-ray of the lumbar spine showed slight narrowing of the L1-2 intervertebral disc spaces and compression fracture at L2.  The diagnosis prior to the X-ray was low back strain.  

In a May 2004 addendum to the April 2003 exam, it was opined by a VA examiner that the Veteran's low back disorder resulted from inservice parachute jumping injuries.  

Upon VA spine examination in September 2005, the Veteran reported that he had flare-ups due to bending or lifting, and that he had to rest.  He did not use a cane and could walk about half a mile in half an hour.  His gait was unsteady.  ROM of the thoracolumbar spine was to 80 degrees on forward flexion.  Backward extension was to 30 degrees.  Left lateral flexion was to 30 degrees and right lateral flexion was to 20 degrees.  He experienced pain at the end of all movement, and there was poor repetitive movement as ROM showed additionally limitation to 15 degrees.  There was a mild increase in weakness and lack of endurance.  Pain had a major functional impact.  There was objective evidence of painful motion, and tenderness in the entire lumbosacral spine.  There was no kyposcoliosis.  Following X-rays, the final diagnoses were old wedge compression fracture at L2; mild facet hypertrophy at L3-L4; and chronic mild low back pain syndrome.  

In May 2008, the lumbar spine demonstrated no gross deformity.  There was mild tenderness to palpation over the lumbar paraspinal, bilaterally.  Lumbar spine ROM was form flexion of 0 to 80 degrees, associated with pain at the end or ROM.  Extension was from 0 -20 degrees associated with pain at the end of ROM.  Lateral bending was from 0-35 degrees associated with discomfort at the end of ROM.  Lateral bending was from 0-35 degrees associated with discomfort at the end of ROM.  Rotation was from 0-40 degrees bilaterally, associated with discomfort at the end of ROM.  Following five repetitive ROM, the pain and ROM remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Straight leg raising test was negative bilaterally.  MRI of the lumbar spine showed a stable anterior wedging deformity of the L2 vertebral body with mild focal kyphosis at or neural foraminal narrowing.  

Most recently, VA examined the Veteran orthopedically in March 2010.  At that time, it was noted that he did not use a brace.  He had difficulty putting on his shirt because of low back pain.  There was minimal tenderness to palpation over the upper lumbar paraspinal bilaterally.  He could forward flex from 0 to 70 degrees with pain.  Extension was from 0 to 20 degrees with pain.  Lateral bending was from 0 to 35 degrees with discomfort.  There was no additional loss of motion after repetitive exercise.  There was no evidence of ankylosis of the lumbar spine.  

Additional Legal Criteria Specific to the Veteran's Lumbar Spine Disorder

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2010).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.2, 4.6 (2010).

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. § 4.14 (2010); see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping; the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, supra.

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating IDS were amended.  38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  In 2003, further amendments were made for evaluating disabilities of the spine. See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2003)).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered. See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2009), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  The Veteran does get the benefit of having both the old regulation and the new regulation considered for the period before and after the change was made.  Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply revised schedular criteria to a claim prior to the effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating under the old and new criteria.  Review of the record, to include the statement of the case (SOC) and supplemental statements of the case (SSOCs) reflects that the RO evaluated the Veteran's claim using both the old and amended old regulations.  The Veteran was afforded an opportunity to comment on the RO's action.  Accordingly, there is no prejudice to the Veteran in our proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Veteran's service-connected back disability was initially evaluated under DC 5237 (General Rating Formula for Diseases and Injuries of the Spine).  

Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by X-ray findings, is rated on the basis of the limitation of motion under the appropriate DC for the specific joint or joints involved.

Normal range of motion of the thoracolumbar spine is flexion- extension from 0 to 90 degrees and 0 to 30 degrees; lateral flexion from 0 to 30 degrees and rotation from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Under the old regulations, effective prior to September 2003, under DC 5295, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position. 38 C.F.R. § 4.71a, DC 5295, effective prior to September 26, 2003.  A 40 percent evaluation required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  Id.

Under DC 5292, limitation of motion in the lumbar spine was assigned a 40 percent rating when severe, a 20 percent rating when moderate, and a 10 percent rating when slight.  38 C.F.R. § 4.71a, DC 5292 (2002), effective prior to September 26, 2003.

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This regulation was again slightly revised in September 2003.

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome). 68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2010).

The September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Analysis

In Excess of 10 Percent For the Period from October 7, 1997, to April 7, 2003

For the period under consideration, the Veteran's lumbar spine disability has been rated as 10 percent disabling under DC 5237, which contemplates some limitation of motion, muscle spasm, guarding, and localized tenderness.  38 C.F.R. § 4.71a, DC 5237 (2010).  

There are, of course, other applicable DCs, old and new, to include DCs that were in effect in previous years such as DC 5285, which contemplates residuals of a fracture of the vertebra; DC 5292, which contemplates limitation of motion of the lumbar spine; DC 5293, which contemplates intervertebral disc syndrome; DC 5294, which contemplates sacroiliac injury and weakness.  Sacroiliac injury and weakness are rated using the criteria for lumbosacral strain; and DC 5295, which contemplates characteristic pain on motion.  38 C.F.R. § 4.71a, DCs 5285, 5292, 5293, 5294 (2002).

It has not been contended or shown in this case that the Veteran has complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  Accordingly, the DCs pertaining to those disabilities are not applicable.

Under the old schedular criteria of DC 5292, a higher rating of 20 percent was not warranted unless there was moderate limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  At the time of VA examination in 1998, ROM was to 90 degrees of flexion, with 10 degrees of extension.

Based upon the ranges of motion recorded at that examination, the Board concludes that the Veteran's limitation of motion for the period in question falls at most within the slight range, even when taking into account any additional loss of function due to pain and other factors.  The Board finds that, overall, there was minimal limitation of lumbar motion.  There was no limitation due to pain for the range of motion testing in 1998.  He had full flexion, with only slight limitation of extension.  Thus, under the old qualitative criteria for evaluating limitation of motion of the lumbar spine, the Board finds that the Veteran's lumbar spine disability had slight limitation of motion, for which a 10 percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular criteria of DC 5292 cannot serve as a basis for an increased rating.

Similarly, when rated under the old DC for lumbosacral strain, the Veteran's low back disability does not satisfy the qualitative criteria for a rating higher than 10 percent.  Under the old schedular criteria of DC 5295, a higher rating of 20 percent was not warranted unless there was muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, for the period in question, while there were some muscle spasms, it was not noted that his occurred with forward bending, and, as already noted, his forward flexion was normal.  Thus, the old schedular criteria of DC 5295 may not serve as a basis for an increased rating.

Additionally, under the old schedular criteria of DC 5293, the DC for intervertebral disc syndrome, a higher rating of 20 percent was not warranted unless there was moderate intervertebral disc syndrome with recurring attacks.  38 C.F.R. § 4.71a, DC 5293 (2002).

Post-service medical records dated for the period in question show that the Veteran received treatment essentially for other chronic conditions.  The Board finds that the evidence does not show moderate intervertebral disc syndrome with recurring attacks.  The Veteran's condition, at most, more nearly approximated a mild intervertebral disc syndrome because there was no evidence of flare-ups that were frequent enough to rise to the level of a moderate condition.  Thus, the Board finds that an increased rating under DC 5293 for a lumbar spine disability is not warranted for the period from October 7, 1997, to April 7, 2003.

Under the old schedular criteria of DC 5285, the DC for residuals of a fracture of the vertebra, vertebral fractures were evaluated as 100 percent disabling when manifested by cord involvement with the Veteran bedridden and requiring long leg braces.  A 60 percent rating was provided when there was no cord involvement but there was abnormal mobility requiring a neck brace (jury mast).  In other cases the disability was to be rated on the basis of limitation of motion or muscle spasm with an additional 10 percent for a demonstrable deformity of a vertebral body to be added to the evaluation of the Veteran's disability.  38 C.F.R. § 4.71a, DC 5285.  In this case, there is no evidence of abnormal mobility requiring a neck brace, and the Veteran has not been bedridden or needed long leg braces.  The Veteran's disability has been rated on the basis of limitation of motion or muscle spasm, but there is no demonstrable deformity of his vertebral body, and thus no additional 10 percent rating is warranted.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca, supra.  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.

In sum, the weight of the credible evidence demonstrates that the Veteran's lumbar spine disability does not warrant a rating in excess of 10 percent disabling for the period under consideration.  As the preponderance of the evidence is against the claim for an increased rating for a lumbar spine disability, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009).  The Board has resolved all reasonable doubt in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Gilbert, supra.  

From April 7, 2003, Forward

For the period under consideration, the Veteran's lumbar spine disability has been rated as 20 percent disabling under DC 5237, which contemplates some limitation of motion, muscle spasm, guarding, and localized tenderness.  38 C.F.R. § 4.71a, DC 5237 (2010).  Other applicable DCs include DC 5285, which contemplates residuals of a fracture of the vertebra; DC 5292, which contemplates limitation of motion of the lumbar spine; DC 5293, which contemplates intervertebral disc syndrome; and DC 5294, which contemplates sacroiliac injury and weakness.  Sacroiliac injury and weakness are rated using the criteria for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5285, 5292, 5293, 5294 (2002).

It has not been contended or shown in this case that the Veteran has complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.

Under the old schedular criteria of DC 5292, a higher rating of 40 percent was not warranted unless there was severe limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  As noted above, on VA examinations in April 2003, the Veteran's lumbar spine had flexion to 60 degrees, 40 degrees extension, and with side bending to 23 degrees.  There was mild low back pain.  In September 2005, there was 80 degrees of thoracolumbar flexion.  Extension was to 30 degrees, with left lateral flexion to 30 degrees and right lateral flexion to 20 degrees.  There was pain at the end of all movements, and there was poor repetitive movement as ROM showed an additional limitation to 15 degrees.  In March 2010, there was forward flexion from 0 to 70 degrees with pain, extension was from 0 to 20 degrees with pain, and lateral bending was from 0 to 35 degrees with discomfort.  There was no additional loss of motion after repetitive exercise.  

Based upon the ranges of motion recorded at the above examinations, the Board concludes that the Veteran's limitation of motion falls at most within the moderate range, even when taking into account any additional loss of function due to pain and other factors.  The Board finds that, overall, there was moderate limitation of lumbar motion.  Although there was some pain on motion, there was no additional limitation after repetitive exercise at the time of the 2010 evaluation.  Thus, under the old qualitative criteria for evaluating limitation of motion of the lumbar spine, the Veteran's lumbar spine limitation of motion disability was no more than moderate, for which a 20 percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, the old schedular criteria of DC 5292 cannot serve as a basis for an increased rating.

Under the more specific numerical criteria found under the revised spinal regulations, the Veteran's lumbar spine disability again fails to satisfy the requirements for more than a 20 percent rating.  According to the new regulations, his ranges of motion at the September 2005, May 2008, and March 2010 VA examinations only fall within the requirements for a 10 percent rating: forward flexion greater than 60 degrees but not greater than 85 degrees; or combined range of motion greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5242 (2010).  At no time has there been favorable ankylosis of the entire thoracolumbar spine, which would warrant a rating in excess of 20 percent.  Furthermore, the Board finds that limitation of thoracolumbar flexion to 30 degrees or less is not shown.  Thus, the Board finds that the new schedular criteria of DCs 5236, 5237, and 5242 cannot serve as a basis for an increased rating either.

Under the old schedular criteria of DC 5285, the DC for residuals of a fracture of the vertebra, vertebral fractures were evaluated as 100 percent disabling when manifested by cord involvement with the Veteran bedridden and requiring long leg braces.  A 60 percent rating was provided when there was no cord involvement but there was abnormal mobility requiring a neck brace (jury mast).  In other cases the disability was to be rated on the basis of limitation of motion or muscle spasm with an additional 10 percent for a demonstrable deformity of a vertebral body to be added to the evaluation of the Veteran's disability.  38 C.F.R. § 4.71a, DC 5285.  In this case, there is no evidence of abnormal mobility requiring a neck brace, and the Veteran has not been bedridden or needed long leg braces.  The Veteran's disability has been rated on the basis of limitation of motion or muscle spasm, but there is no demonstrable deformity of his vertebral body, and thus no additional 10 percent rating is warranted.  

The Board notes that there is not a new set of criteria for rating a vertebral fracture other than the General Rating Formula for Disease and Injuries of the Spine already discussed above.

Additionally, when rated under the old DC for lumbosacral strain, the Veteran's lumbar spine disability does not satisfy the qualitative criteria for a rating higher than 20 percent.  Under the old schedular criteria of DC 5295, a higher rating of 40 percent was not warranted unless there was severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  In this case, although there is evidence of some loss of lateral spine motion, and mild narrowing of joint space, there was no severe lumbosacral strain with listing of the whole spine to the opposite side.  Furthermore, there is no evidence of positive Goldthwaite's sign or marked limitation of forward bending in standing position.  Thus, the old schedular criteria of DC 5295 may not serve as a basis for an increased rating in this particular case.  The Board notes that there is not a new set of criteria for rating a lumbosacral strain other than the General Rating Formula for Disease and Injuries of the Spine already discussed above.

Under the old schedular criteria of DC 5293, the DC for intervertebral disc syndrome, the Veteran's lumbar spine disability again does not satisfy the qualitative criteria for a rating higher than 20 percent.  DC 5293 provides for a 40 percent disability rating when there is severe intervertebral disc syndrome with recurring attacks with intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

A review of the post-service medical records, to include the VA examination reports as detailed above, shows that the Veteran received periodic treatment for his lumbar spine disability.  There has been some limitation of ROM of the lumbar spine and objective evidence of painful motion, and tenderness in the spine.  Generally, however, there was been reports of paravertebral spasms.  Right lumbar radiculopathy was noted at the time of VA exam in March 2010.  Neurological examination, however, was essentially negative.  It is also noted that the Veteran is separately service-connected for hypesthesia of the RLE and LLE, and those issues will be addressed later in this decision.  

The Board finds that the evidence does not show severe intervertebral disc syndrome with recurring attacks with intermittent relief.  While right radiculopathy was recently noted, examination was essentially negative.  The evidence does not show a condition that would more nearly approximate recurring attacks with only intermittent relief as required by the criteria for a higher rating.  Thus, the Board finds that an increased rating under DC 5293 for a lumbar spine disability is not warranted.

After September 23, 2002, and prior to September 26, 2003, intervertebral disc syndrome could be rated either on the basis of the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations, along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under that code, a 40 percent rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six during the past 12 months.  Incapacitating episodes were defined as requiring bed rest prescribed by a physician and treatment by a physician.  Here, there is no evidence that the Veteran had any incapacitating episodes or hospital admissions related to his lumbar spine disability lasting at least four weeks but less than six weeks during any one-year period of the rating period under consideration.  Accordingly, he is not entitled to an increased rating under that DC.

A September 2003 revision to the intervertebral disc syndrome code stated that intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

For purposes of rating under DC 5243, chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Orthopedic disabilities are rated using criteria for the most appropriate orthopedic DC or codes. Similarly, neurologic disabilities are rated separately using criteria for the most appropriate neurologic DC or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-04).

There is no evidence that the Veteran had any incapacitating episodes or hospital admissions related to his lumbar spine disability lasting at least four weeks but less than six weeks during any one-year period of the rating period under consideration.  It has been determined in this case that there is no evidence of incapacitating episodes as defined under DC 5293 or the General Rating Formula for Diseases and Injuries of the Spine (in effect from September 23, 2002, to September 26, 2003, and from September 26, 2003, through the present, respectively).  Moreover, while he is separately service-connected for neurologic manifestations of the right and left lower extremities as secondary to his low back condition.  

For the period in question (from April 7, 2003, forward, the Veteran has been assigned a disability rating of 20 percent under the rating criteria of DC 5237 (2010).  The Board finds that the criteria for a rating greater than 20 percent for the spine disability are not met under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca, supra.  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 20 percent rating for the period from April 7, 2003.  The Board has resolved all reasonable doubt in favor of the Claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Gilbert, supra.  

2.  A Torn Medial Meniscus of the Right Knee with Iliotibial Band Syndrome 
and Limitation of Motion
and 
3.  Instability of the Right Knee

Service connection for a torn medial meniscus of the right knee with iliotibial band syndrome and limitation of motion was granted upon rating decision in December 2004.  A 10 percent rating was assigned pursuant to DCs regarding degenerative arthritis and limitation of flexion of the leg.  DCs 5003, 5010, and 5260.  Service connection was also assigned for a separate disability (instability) of the right knee, and a separate 10 percent rating was assigned pursuant to DC 5257 which provides for disability ratings for impairments of the knee to include recurrent subluxation or lateral instability.  

Upon VA examination on April 7, 2003, the Veteran reported that experienced instability in the right knee at times.  There was no buckling or locking.  He sometimes wrapped ace bandages around the knees.  On exam, there was no limping.  He was able to do deep knee bends.  There was no effusion or tenderness of the right knee.  There was a positive Lachman and anterior drawer sign.  ROM was from 0 to 110 degrees with pain.  X-rays showed narrowing of the medial femoral compartment, which could be ruled out.  A magnetic resonance imagining (MRI) of the right knee dated on April 17, 2003, demonstrated a posterior medial meniscus tear and iliotibial band syndrome.  The diagnoses were unstable right knee and torn medial meniscus.  

In a May 2004 addendum to the 2003 VA examination report, it was opined that the Veteran's meniscal tear was secondary to his inservice parachute jumping.  

Upon additional VA examination in September 2005, the Veteran reported pain in the knees precipitated by long walks.  He did not use crutches, or a brace, or cane.  Right knee flexion was from 0 to 132 degrees of flexion.  Medial and lateral instability was a mild 5 degrees, bilaterally.  Anterior and posterior cruciate ligaments were intact.  There was evidence of painful motion.  There was, however, no lack of endurance, weakness, or fatigability.  

In 2007, the Veteran continued to report pain in the legs/knees.  When examined by VA in May 2008, there was no gross deformity and no joint effusion.  Knee RO was 0-70 degrees associated with severe pain.  Following three repetitive ROM tests, the knee pain was increased.  ROM, however remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  There were negative anterior drawer and Lachman tests.  

Upon VA examination in March 2010, the Veteran reported constant knee pain that was aggravated by walking and bending.  There was no swelling of the right knee.  The examination of the knee found no gross deformity.  There was no significant joint effusion.  There was minimal joint line tenderness.  The Veteran could flex the knee from 0 to 70 degrees with pain.  After repetitive ranges of motion, there was no additional loss of motion.  

Additional Legal Criteria Specific to the Veteran's Right Knee Disorders

DC 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DC 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a (2010).

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5261 provides ratings based on limitation of leg extension.  Extension of the leg limited to five degrees is rated noncompensably (0) percent disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a (2010).

DC 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a (2010).

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a (2010).

In DeLuca, supra, the Court held that in evaluating a service-connected disability, the Board erred in not adequately considering functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should be considered in conjunction only with a diagnostic code predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Analysis

In weighing the Veteran's statements, treatment records and VA examinations of record, the Board concludes that the evidence does not support a rating in excess of 10 percent for the Veteran's right knee torn medial meniscus with iliotibial band syndrome with limitation of motion under 38 C.F.R. § 4.71(a).  See DCs 5019, 5260 (2010).  Nor does the evidence support a rating in excess of 10 percent for instability of the right knee pursuant to the applicable DCs.  See DCs 5257, 5258 (2010).  

April 2003, September 2005, May 2008, and March 2010 VA examinations all recorded the Veteran's right knee having extension to zero degrees, and his flexion was zero degrees to 60 degrees, 132 degrees, 70 degrees, and 70 degrees, respectively.  Based on these measurements, the criteria are not met for the next higher rating of 20 percent under DC 5260 or for any rating under DC 5261.  38 C.F.R. § 4.71(a) (2010).

In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability. 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca, supra.  While the examination reports show some additional limitation of motion and endurance with repetitive testing, there were no flare-ups reported, and the examiners specifically noted no additional weakness, incoordination, or instability of the right knee.  Therefore, even considering additional functional limitation due to pain, the competent findings do not indicate a disability picture comparable to having right knee flexion limited to 30 degrees or right knee extension limited to 10 degrees, as is necessary in order to achieve a higher evaluation under DC 5260 or 5261.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) holds that where a Claimant has both limitation of flexion and limitation of extension of the same leg, such must be rated separately under DC 5260 and DC 5261 to be adequately compensated for functional loss associated with injury to the leg.  In the present case, however, the medical findings previously discussed do not establish loss of right knee extension to a compensable degree at any time during the rating period on appeal.  Based on the above findings, separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.

That being said, it is noted that service connection is separately rated for instability of the right knee.  When service connection was granted for this condition in 2004, VA examination in April 2003 showed positive Lachman's tests, as well as positive anterior drawer sign of the right knee.  The Veteran reported that his knee felt unstable, although exam shoed no buckling or locking.  Based on these findings, service connection was separately awarded for instability of the right knee and a 10 percent rating was assigned pursuant to DC 5257.  See 38 C.F.R. § 4.71(a), DC 5257; VAOPGCPREC 23-97.

Subsequently dated treatment records, to include the VA examination reports as detailed above, are negative for additional findings suggestive of lateral knee instability or recurrent subluxation.  It was specifically noted upon VA examinations in 2008 and 2010 that there was negative anterior drawer and Lachman tests.  Thus, more than slight impairment of the knee due to recurrent subluxation or lateral instability is not demonstrated at any time since service connection was established.  

4.  Hypesthesia of the RLE with radiculopathy
and 
5.  Hypesthesia of the LLE with radiculopathy

VA examination in April 2003 shows hypesthesia of the dorsum of the right foot.  This examination demonstrated stocking hypesthesia to pinprick of the left foot up to the ankle.  These conditions were service-connected as secondary to the lumbar spine compression and 10 percent ratings were assigned upon rating decision in December 2004.  

VA exam in September 2005 shows that the Veteran was reported to have mild deficit in the leg sensation consistent with peripheral neuropathy.  The final diagnoses include peripheral neuropathy of the feet that was unrelated to spine fracture or knee condition.  May 2008 neurological exam does not reflect neurological complaints associated with his RLE or LLE.  

When examined by VA in March 2010, strength in the lower extremities was normal at 5 out of 5.  The Veteran felt less sensation to pinprick and light touch on the lateral aspect of both thighs, and also on the medial aspect of both legs.  There was no dermatome or local sensory loss detected.  Position sense was intact on the feet, and vibration sense was slightly diminished on both big toes.  Minor sensory neuropathy complaints on both lower extremities were noted by the examiner.  

Additional Legal Criteria Specific to the Veteran's RLE and LLE Hypesthesia

The peripheral neuropathy of the right and left lower extremities has been rated 10 percent disabling for each lower extremity for the entire appeal period under DCs 8599-8520.  While DC 8599 refers to an unlisted condition (see 38 C.F.R. § 4.27), DC 8520 is the code under which sciatic nerve paralysis is rated.  Under this code, mild incomplete paralysis warrants a 10 percent disability rating and moderate incomplete paralysis warrants a 20 percent disability rating.  Moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants as 60 percent rating.  An 80 percent rating requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, DC 8520 (2010).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Analysis

The Board finds that the preponderance of the evidence is against ratings in excess of 10 percent at any time during the appeal.  The medical evidence shows hypesthesia of the right and left feet in 2003.  Since that time, however, clinical findings have been minimal.  As noted above, at the time of the 2010 exam, strength in the lower extremities was normal at 5 out of 5.  The Veteran felt less sensation to pinprick and light touch on the lateral aspect of both thighs, and also on the medial aspect of both legs.  However, there was no dermatomal or local sensory loss detected.  Position sense was intact on the feet, and vibration sense was slightly diminished on both big toes.  Minor sensory neuropathy complaints on both lower extremities were noted by the examiner.  It is concluded that the findings associated with bilateral hypesthesia, throughout the period in question, have been mild, which is the criterion for a 10 percent rating under DC 8520.  The Board concludes that these findings are more consistent with mild disability warranting the current 10 percent ratings under Code 8520 for mild incomplete paralysis of the sciatic nerve of the RLE and LLE conditions.

Final Considerations as to all Issues

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain in the back, knees, lower extremities, to include limitation of motion or occasional knee locking.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with those as assigned.

For the reasons stated above, the Board finds that ratings in excess of 20 percent for a lumbar spine disorder and 10 percent for his right knee disorders and hypesthesia of the right and left lower extremities, are not warranted.  As the preponderance of the evidence is against the appeals, the benefit of the doubt doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the Board has considered the potential application of various provisions of Title 38 of the Code of Federal Regulations, whether or not the Veteran raised them, including § 3.321(b)(1) (2010), which governs extraschedular ratings.  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).  There has been no showing by the Veteran that his service-connected lumbar spine disorder, right knee disorders, or disorders of the lower extremities, have necessitated frequent hospitalizations.  The degree of disability shown is not consistent with marked interference with employment.  Thus, the criteria for submission for assignment of an extraschedular rating for his right knee bursitis pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for a compression fracture at L2 from October 7, 1997, to April 7, 2003, and in excess of 20 percent from that date forward, is denied.  

Entitlement to an initial rating in excess of 10 percent for a torn medial meniscus of the right knee with iliotibial band syndrome and limitation of motion is denied.  

Entitlement to an initial rating in excess of 10 percent for instability of the right knee is denied.  

Entitlement to an initial rating in excess of 10 percent for hypesthesia of the RLE with radiculopathy is denied.  

Entitlement to an initial rating in excess of 10 percent for hypesthesia of the LLE with radiculopathy is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


